DETAILED ACTION
1. 	The present application is being examined under the pre-AIA  first to invent provisions.  


Double Patenting
2.  	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re LongL 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
 	A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
3.  	Claims 1-2. 8, and 15 of instant Application No. 17/740,221 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 9, and 16 of US Patent No. 10607272. Although the conflicting claims are not identical, they are not patentably distinct from each other as shown in the table below:
Instant Application 17/740221
US Patent No.  10,607,272 B2
 (Application No. 16/215,308)
1. A method comprising: 
    receiving, via a user interface displayed at a client device, input specifying a search request requesting one or more items from a network-based marketplace; 
    displaying, at the client device, a gallery associated with search results of the search request, the gallery comprising a plurality of images representing items that are identified as being similar to the one or more items requested by the search request, the items identified from a plurality of items of a database of the network- based marketplace; 
    displaying, at the client device and in the gallery, status information in relation to the plurality of images representing the items that are identified as being similar to the one or more items requested by the search request; 
    receiving, at the client device, an indication that that a trigger event is determined, the indication of the trigger event indicating that an item not represented in the gallery has been added to the database of the network-based marketplace, the item not represented in the gallery being similar to the one or more items requested by the search request; and 
    responsive to receiving the indication that the trigger event is determined, updating, via the client device, the status information displayed at the client device to indicate the item not represented in the gallery has been added to the database of the network-based marketplace.  

2. The method as described in claim 1, wherein the input specifying the search request includes image data.  


8. A client device comprising: 
    a display device; and 
    an application implemented at the client device to: 
    receive, via the display device, input specifying a search request requesting one or more items from a network-based marketplace; 
    display, at the client device, a gallery associated with search results of the search request, the gallery comprising a plurality of images representing items that are identified as being similar to the one or more items requested by the search request, the items identified from a plurality of items of a database of the network-based marketplace; 
    display, at the client device and in the gallery, status information in relation to the plurality of images representing the items that are identified as being similar to the one or more items requested by the search request; 
    receive, at the client device, an indication that that a trigger event is determined, the indication of the trigger event indicating that a item not represented in the gallery has been added to the database of the network-based marketplace, the item not represented in the gallery being similar to the one or more items requested by the search request; and 
    responsive to receiving the indication that the trigger event is determined, update, via the client device, the status information displayed at the client device to indicate the item not represented in the gallery has been added to the database of the network-based marketplace.  

15. One or more non-transitory computer-readable storage media having stored instructions that are executable by at least one processor to perform operations comprising:
    receiving, via a user interface displayed at a client device, input specifying a search request requesting one or more items from a network-based marketplace; 
    displaying, at the client device, a gallery associated with search results of the search request, the gallery comprising a plurality of images representing items that are identified as being similar to the one or more items requested by the search request, the items identified from a plurality of items of a database of the network- based marketplace; 
    displaying, at the client device and in the gallery, status information in relation to the plurality of images representing the items that are identified as being similar to the one or more items requested by the search request; 
    receiving, at the client device, an indication that that a trigger event is determined, the indication of the trigger event indicating that a item not represented in the gallery has been added to the database of the network-based marketplace, the item not represented in the gallery being similar to the one or more items requested by the search request; and  
    responsive to receiving the indication that the trigger event is determined, updating, via the client device, the status information displayed at the client device to indicate the item not represented in the gallery has been added to the database of the network-based marketplace.  

1. A method comprising: 
     receiving, via a user interface displayed at a client device, input specifying a search request requesting one or more items from a network-based marketplace; 
     displaying, at the client device, an image gallery associated with search results from the network-based marketplace, the image gallery comprising a plurality of images representing items that are identified from a catalog of items listed by the network-based marketplace as matching the search request; 
    displaying, at the client device and in the image gallery, status information in relation to the plurality of images representing the items from the catalog of items; 
     receiving, at the client device and from a server associated with the network-based marketplace, an indication that a trigger event is detected and that indicates an item not represented in the image gallery and matching the search request has been added to the catalog of items; and 
     responsive to receiving the indication that the trigger event is detected, updating, via the client device, the status information displayed at the client device to indicate the item not represented in the image gallery and associated with the search request has been added to the catalog of items. 


    
   2. The method as recited in claim 1 further comprising submitting an image with the search request. 
 
    
9. A system comprising: 
     one or more processors; and 
     a memory storing instructions that, responsive to execution by the one or more processors, cause the system to perform operations comprising: 
     receiving, via a user interface displayed at a client device, input specifying a search request requesting one or more items from a network-based marketplace, causing display of an image gallery at the client device, the image gallery associated with search results from the network-based marketplace, the image gallery comprising a plurality of images representing items that are identified from a catalog of items listed by the network-based marketplace as matching the search request; 
     causing display of, in the image gallery, status information in relation to the plurality of images representing the items from the catalog of items; 
     receiving an indication that a trigger event is detected and that indicates an item not represented in the image gallery and matching the search request has been added to the catalog of items; and 
     responsive to receiving the indication that the trigger event is detected, updating the status information displayed at the client device to indicate the item not represented in the image gallery and associated with the search request has been added to the catalog of items. 
    

       
16. A non-transitory computer-readable storage medium comprising instructions that are executable by at least one processor to perform operations comprising: 
     receiving, via a user interface displayed at a client device, input specifying a search request requesting one or more items from a network-based marketplace; 
     displaying, at the client device, an image gallery associated with search results from the network-based marketplace, the image gallery comprising a plurality of images representing items that are identified from a catalog of items listed by the network-based marketplace as matching the search request; 
    displaying, at the client device and in the image gallery, status information in relation to the plurality of images representing the items from the catalog of items;
      receiving, at the client device and from a server associated with the network-based marketplace, an indication that a trigger event is detected and that indicates an item not represented in the image gallery and matching the search request has been added to the catalog of items; and 
     responsive to receiving the indication that the trigger event is detected, updating, via the client device, the status information displayed at the client device to indicate the item not represented in the image gallery and associated with the search request has been added to the catalog of items. 
    





Claim Rejections - 35 USC § 103
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4. 	Claims 1-4, 6, 8-11, 13, 15-16, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Agarwal et al. (US 2009/0182622 A1) in view of Hamman et al. (US 2009/0018942 A1) and further in view of Chang et al. (US 2008/0255962 A1).
As in independent Claim 1, Agarwal teaches a method comprising: 
receiving, via a user interface displayed at a client device, input specifying a search request requesting one or more items from a network-based marketplace (at least pars. 32, 34,  37, 44,  62, a user can submit a search request/query for one or more items from network-based service (e.g., network-based retail) via a user interface); 
displaying, at the client device, a gallery associated with search results of the search request (figs. 5A-5D, pars. 44, 57-58,  62, 68, a user interface 500 includes a list 504 of the user's previously remembered data with the search request), the gallery comprising a plurality of images representing items that are identified as being similar to the one or more items requested by the search request, the items identified from a plurality of items of a database of the network- based marketplace (pars. 44, 55, 57-58, 62, 68-69, the list 504 is personized with the user (i.e., particular user) in a network-based web site and includes a  plurality of images representing items found from a network resource, service, or inventory (pars. 44 and 69) that is similar or related to the item of the search request from the user);
receiving, at the client device, an indication that that a trigger event is determined, the indication of the trigger event indicating that an item not represented in the gallery has been added to the database of the network-based marketplace, the item not represented in the gallery being similar to the one or more items requested by the search request (fig. 7A, pars. 55, 62, 71, a user interface 700 displays a list 702 of the user's previously remembered data, which is displays with a newly added items  to the user’s memory account since the user last accessed the account; ; further see pars. 72, 75).
Agarwal does not appear to explicitly teach displaying, at the client device and in the gallery, status information in relation to the plurality of images representing the items that are identified as being similar to the one or more items requested by the search request; responsive to receiving the indication that the trigger event is determined, updating, via the client device, the status information displayed at the client device to indicate the item not represented in the gallery has been added to the database of the network-based marketplace.  
 	However, in the same filed of the invention, Hamman teaches displaying, at the client device and in the gallery, status information in relation to the plurality of images representing the items that are identified as being similar to the one or more items requested by the search request (see fig. 6 and par. 54, a list displays pictures of items with status information, such as a number 406 of bids received for the item, a current price 408 or high bid for the item, time 412 remaining in the auction, etc.).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to combine the displaying of the user’s list presenting the plurality of images with the items found/searched from the network resource for the user’s items or similar items taught by Agarwal with the displaying of the image gallery with the status indicators taught by Hamman to display the status indicator when the system displays the user’s personalized image gallery/list. The motivation or suggestion would be to present status information with the image gallery so that a user can easily identify the status of items in the image gallery presentation.
Agarwal and Hamman do not teach that responsive to receiving the indication that the trigger event is determined, updating, via the client device, the status information displayed at the client device to indicate the item not represented in the gallery has been added to the database of the network-based marketplace.  
 	However, in the same filed of the invention, Chang teaches that responsive to receiving the indication that the trigger event is determined, updating, via the client device, the status information displayed at the client device to indicate the item not represented in the gallery has been added to the database of the network-based marketplace (figs. 1 and 8, pars. 36, 57,  a social networking page with a widget 801 displayed on devices 102 continuously receives a request/signal to update items, and the items updates may include changes in item sales status (e.g., whether the item has been sold), price change information, or time of sale change information).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to combine the displaying of the user’s list presenting the plurality of images with the items found/searched from the network resource for the user’s items or similar items taught by Agarwal with the displaying of the image gallery with the status indicators taught by Hamman with the updating of status information of the items taught by Chang such that different types of the status indicators can be displayed and updated on the image gallery for the items. The motivation or suggestion would be to provide a way to update status indicators for items that help users to continuously monitor the items availability status.

 	As in Claim 2, Agarwal-Hamman-Chang teaches all the limitations of Claim 1. Agarwal-Hamman-Chang further teach that the input specifying the search request includes image data (Agarwal, at lead pars. 20, 43, the user can submit captured data (e.g., a digital image).

As in Claim 3, Agarwal-Hamman-Chang teaches all the limitations of Claim 1. Agarwal-Hamman-Chang further teaches that the items that are identified as being similar to the one or more items requested by the search request are included in the gallery based at least in part on information associated with an account of a user (Agarwal, at least pars. 40, 44, 52, 68, 71, the items similar to the item of search request can be included in the list that are in association with the user).

 	As in Claim 4, Agarwal-Hamman-Chang teaches all the limitations of Claim 1. Agarwal-Hamman-Chang further teaches that the items that are identified as being similar to the one or more items requested by the search request are included in the gallery based at least in part on one or more lists associated with an account of a user (Agarwal, at least pars. 40, 44, 52, 68, 71).
	As in Claim 6, Agarwal-Hamman-Chang teaches all the limitations of Claim 1. Agarwal-Hamman-Chang further teach receiving updated status information from the database associated with the network-based marketplace (Chang, figs. 1 and 8, pars. 36, 57); and 
displaying, at the client device and in the gallery, the updated status information in relation to the plurality of images representing the items including the item added, the updated status information being rendered over at least one image representing one item of the items including the item added (Chang, figs. 1 and 8, pars. 36, 57).

	Claims 8 and 15 are substantially similar to claim 1 and rejected under the same rationale.

 	Claims 9 and 16 are substantially similar to claim 2 and rejected under the same rationale.

 	As in Claim 10, Agarwal-Hamman-Chang teaches all the limitations of Claim 8. Agarwal-Hamman-Chang further teaches that the application is further implemented to receive information associated with an account of a user of the network-based marketplace, and the items to include in the gallery are determined based on the information associated with the account of the user of the network-based marketplace (Agarwal, at least pars.40, 55-58, 68-69, the items of the list are based on information associated with the user’s memory account; further see pars. 44, 52, 71). 	

 	As in Claim 11, Agarwal-Hamman-Chang teaches all the limitations of Claim 8. Agarwal-Hamman-Chang further teaches that the application is further implemented to receive input used to form one or more lists associated with an account of a user, and the items to include in the gallery are determined based on the one or more lists associated with the account of the user (Agarwal, at least pars.40, 55-58, 68-69, the items of the list are based on information associated with lists of the user’s memory account (e.g., wish lists, recommendations, etc.); further see pars. 44, 52, 71). 	

 	Claims 13 and 18 are substantially similar to claim 6 and rejected under the same rationale.


5. 	Claims 5, 12, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Agarwal et al. (US 2009/0182622 A1) in view of Hamman et al. (US 2009/0018942 A1) and further in view of Chang et al. (US 2008/0255962 A1) and further in view of Boesel, Greg (US 2007/0244769 A1).
 	As in Claim 5, Agarwal-Hamman-Chang teaches all the limitations of Claim 1. Agarwal-Hamman-Chang does not teach receiving a selection of an image representing one item of the gallery; and providing one or more details of the one item of the gallery.  
 	However, in the same filed of the invention, Boesel teaches receiving a selection of an image representing one item of the gallery (figs. 7-8, at least pars. 158, 161, a user can select an item from a list of items); and 
providing one or more details of the one item of the gallery (figs. 7-8, at least pars. 158, 161, an item detail for the selected item can be displayed).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to combine the displaying of the user’s list presenting the plurality of images with the items found/searched from the network resource for the user’s items or similar items taught by Agarwal with the displaying of the image gallery with the status indicators taught by Hamman with the updating of status information of the items taught by Chang with the displaying of the item detail for the selected item of the list taught by Boesel to display the item detail for the selected item when the user interface displays the list of items including the items of the search request. The motivation or suggestion would be to provide an item detail for a selected item so that a user can easily get the detailed information of the item.

Claims 12 and 19 are substantially similar to claim 5 and rejected under the same rationale.


6. 	Claims 7, 14, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Agarwal et al. (US 2009/0182622 A1) in view of Hamman et al. (US 2009/0018942 A1) and further in view of Chang et al. (US 2008/0255962 A1) and further in view of Bruster, Anthony K. (US 2010/0036934 A1).
As in Claim 7, Agarwal-Hamman-Chang teaches all the limitations of Claim 1. Agarwal-Hamman-Chang does not teach representing the items of the gallery; and 
providing a popover view of the image representing the one item.  
However, in the same filed of the invention, Bruster teaches representing the items of the gallery (fig. 1, par. 19, with a selection of media box (e.g.,  photo) on a page (e.g. homepage2), the selected media can be appeared in a pop-up page); and 
providing a popover view of the image representing the one item (fig. 1, par. 19).  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to combine the displaying of the user’s list presenting the plurality of images with the items found/searched from the network resource for the user’s items or similar items taught by Agarwal with the displaying of the image gallery with the status indicators taught by Hamman with the updating of status information of the items taught by Chang with the displaying of the selected item in the pop-up page taught by Bruster to display the selected item in the pop-up page when the user interface displays the list of items including the items of the search request. The motivation or suggestion would be to provide a way to display a selected item in a pop-up page for the user’s convenience.

 	Claims 14 and 20 are substantially similar to claim 7 and rejected under the same rationale.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rinna Yi whose telephone number is (571) 270-7752 and fax number is (571) 270-8752. The examiner can normally be reached on M-F 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached on (571) 272-3644. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RINNA YI/
Primary Examiner, Art Unit 2144